DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/31/2021 with respect to 35 USC §112 rejection of claims 1,11, and 20 have been fully considered but were not persuasive.  Applicant argues one of ordinary skill in the art would understand static data value to mean printed legacy printed data. Applicant points to paragraph [0040] and figure 3 to support arguments. In response, paragraph [0040] discloses fulfilment server generate a hard copy document that is associated with a banking institution. Paragraph [0040] nor any other paragraphs in specifications disclose static data values. As currently claimed, equating static data values with printed legacy data would not be obvious based on specifications and claims as no disclosure is made to associate static data values with printed legacy data. 

Examiner suggests amending claims to recite static data values are printed legacy data as argued on 3/31/2021 to overcome rejection. The 35 USC §112 rejection of claims 1,11, and 20 has been affirmed. Applicant has amended claims and argues previously cited references fails to disclose amended claim limitations. Applicant points to paragraph [0111] of Hinski cited previously for claim 23 and 24. Applicant argues paragraph [0111] of Hinski discloses drawing of user view of document and document support information presentation on an augmented reality display. Applicant argues previously office action recites Hinki’s account number to disclose document marker as well as paragraph [0098] which recites document unique identifier including document title, document name, associated with document marker, that is to say document marker itself is not the instructions of display data but document marker is merely associated with instructions. Given the broadest reasonable interpretation of “associated with” Lee’s disclosure of overlay a virtual object including virtual objected link with one or more tangible objects in real scene would disclose claimed instructions. Therefore previously recited references discloses all argued claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims recite “legacy data” however claims nor specifications disclose static data values. Applicant provides own definition of legacy data but does not disclose legacy static data values. One or ordinary skill in the art would not be familiar with static data values with regard to legacy data.

Examiner suggests amending claims to recite static data values are printed legacy data as argued on 3/31/2021 to overcome rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-11,14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20090138386 A1), Hinkski (US 20160049010 A1) and Lee et al (US 20180150810 A1)

Regarding claim 1, Wilson discloses a computing system ([0025], generation and use of interactive financial statements) comprising: 
a communication module ([0024], The components may communicate via local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems via the signal)); 
a processor coupled to the communication module ([0024], a process running on a processor); and 
a memory coupled to the processor, the memory storing instructions that ([0024], may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine), when executed, configure the processor to: 
authenticate a client device based on a credential associated with an account record ([0034], authenticate with the secure statement store prior to retrieving the document); 



obtain, from the account record, current personal data ([0032] the secure statement store 170 can store a current interactive statement 110 for an accountholder) associated with the document marker ([0034], retrieve other documents at the secure statement store 170 in addition to or in place of an interactive statement); 
the personal data includes dynamic data varying over time ([0026], Account information can include account balances, account types, dates on which accounts were opened, transaction histories, and/or other suitable information.)
generate the display data for configuring the client device to display the augmented reality output based on current personal data obtained from the account record ([0027], the statement generation component 140 can be configured to generate an interactive statement 110 at regular intervals in time (e.g., weekly, monthly, quarterly, etc.)).
transmit, to the client device, display data for configuring the client device to display an augmented reality output based on the current personal data and at least one further image of the document ([0031], the scripting component 160 can enable an interactive statement 110 to be used for communication from a financial institution to an accountholder 120 as well as return communication from the accountholder 120 to the financial institution)
wherein the document includes legacy data associated with the account record, and wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data ([0043], the transaction history 330 can include records of transactions made by an accountholder with respect to one or more accounts held by the accountholder) and 


Hinkski discloses a computing system ([0041], enterprise document information retrieval)
receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document ([0098], document unique identification content data is a document title, document name, document serial number, document form number, and the like)
wherein the document includes legacy data associated with the account record, and wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data ([0111] the user is update 420 to show that an error has been detected in the field for the account number, and the error is highlighted and a suggested correction is shown 421 as an overlay of the document)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include a computing system,receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document and wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data as described by Hinkski.



Lee discloses receive, from the client device, an indication of a document marker ([0026], document tokens to be generated automatically upon identifying and extracting text information from a document), wherein the document marker is based on an image of a document ([0049] . The augmented reality user device 400 generates a document token 110 that comprises the text information 106 and the user identifier, [0027] The augmented reality user device uses optical character recognition of text and images to quickly retrieve information for generating document tokens, [0032] The text information 106 may include a source name, a date, a reference number, account number, a balance, a summary, a description, a routing number, tracking number, a barcode number, a gift card number, product information, and/or any other suitable information, or combinations thereof); and 
wherein the document marker is associated with instructions ([0028] The user is able to view information about the document, their personal information, and/or their previous actions or history with the document as a virtual object overlaid onto the documents or any other tangible objects in the real scene) associated with location placement of the augmented reality output relative to the legacy data 
identify legacy data displayed in the document ([0041] A status tag may indicate a balance amount), the legacy data including one or more static data values in the document and being associated with the account record ([0041] Virtual overlay data 111 may further comprise account information)
wherein the displayed augmented reality output is displayed in a region relative to the legacy data according to the instructions associated with the document marker ([0055], overlays a virtual object that comprises the one or more payment options linked with the user 112 onto one or more tangible objects in the real scene).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson and the augmented reality display of Hinkski to include receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document; and wherein the document marker is associated with instructions associated with location placement of the augmented reality output relative to the legacy data identify legacy data displayed in the document, the legacy data including one or more static data values in the document and being associated with the account record , wherein the displayed augmented reality output is displayed in a region relative to the legacy data according to the instructions associated with the document marker as described by Lee.

 The motivation for doing so would have been to c overlays virtual objects onto tangible objects in real-time (Lee, [0004]).

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 1.

Regarding claim 4, Wilson discloses wherein the personal data includes banking account data having dynamically changing value over time, and wherein the current personal data includes a current ([0028], an interactive statement 110 can be generated for a consumer banking and/or credit account, an investment account, a corporate banking and/or credit account, accounting and/or other functions internal to the entity employing the statement generation component 140, and/or any other suitable purpose, [0069], sections are provided for the date, amount, and description of various transactions).

Regarding claim 5, Wilson discloses wherein obtaining the personal data associated with the document marker is subsequent to authenticating the client device based on the credential ([0052], In addition to passwords, other access control methods can be used. These include, but are not limited to, personal identification numbers (PINs), digital signature files, personal information (e.g., mother's maiden name), and the like. In one example, the security component 380 can require authentication for all access to a statement and/or a component therein, or alternatively the security component can subject an accountholder to authentication challenges at various intervals).

Regarding claim 6, Wilson discloses wherein the augmented reality output includes a live- view display of the document ([0027], the statement generation component 140 can be configured to provide "on demand" generation of an interactive statement 110 or otherwise generate an interactive statement 110 in response to receiving a request from an accountholder).

Regarding claim 7, Wilson is silent to wherein the indication of the document marker includes the image of the document, and wherein the instructions, when executed, further configure the processor to identify the document marker using image recognition.

([0069], may perform optical character recognition (OCR), document classification, recognition of numerical data fields in the document and their values, identification of a logo and/or photograph regions, and the like). 

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the indication of the document marker includes the image of the document, and wherein the instructions, when executed, further configure the processor to identify the document marker using image recognition as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 7.

Regarding claim 8, Wilson is silent to wherein the augmented reality output includes at least one of graphs or charts associated with the current personal data.

([0010], the image content data is any form a list of text data, numeric data, graphical data image data, and the like.). 

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the augmented reality output includes at least one of graphs or charts associated with the current personal data as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 8.

Regarding claim 9, Wilson is silent to wherein the document marker includes at least one of a keyword, a barcode, or a graphical symbol.

Hinski discloses wherein the document marker includes at least one of a keyword, a barcode, or a graphical symbol ([0069], may perform optical character recognition (OCR), document classification, recognition of numerical data fields in the document and their values, identification of a logo and/or photograph regions, and the like). 

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the document marker includes at least one of a keyword, a barcode, or a graphical symbol as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 9.

Regarding claim 10, Wilson discloses wherein the instructions, when executed, further configure the processor to: receive, from the client device, a user selected subset of the augmented reality output; and transmit further display data for displaying the user selected subset of the augmented reality output at the client device ([0070], button 650 or a similar control region can be displayed in an entry 630 corresponding to a transaction involving a check or other written instrument. When the button 630 is engaged by the user, the display of the statement can change as illustrated by statement 620, where an image 660 of the written instrument can be provided in the entry 640 for the transaction).

Regarding claim 11, Wilson discloses a computer-implemented method of augmenting objects associated with personal data ([0025], generation and use of interactive financial statements), the method comprising: 
authenticating a client device based on a credential associated with an account record ([0034], authenticate with the secure statement store prior to retrieving the document); 



obtaining, from the account record, current personal data associated with the document marker ([0034], retrieve other documents at the secure statement store 170 in addition to or in place of an interactive statement); 
the current personal data includes dynamic data varying over time ([0026], Account information can include account balances, account types, dates on which accounts were opened, transaction histories, and/or other suitable information.)
generate the display data for configuring the client device to display the augmented reality output based on current personal data obtained from the account record ([0027], the statement generation component 140 can be configured to generate an interactive statement 110 at regular intervals in time (e.g., weekly, monthly, quarterly, etc.).).
transmitting, to the client device, display data for configuring the client device to display an augmented reality output based on the current personal data and at least one further image of the ([0031], the scripting component 160 can enable an interactive statement 110 to be used for communication from a financial institution to an accountholder 120 as well as return communication from the accountholder 120 to the financial institution)
wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data ([0043], the transaction history 330 can include records of transactions made by an accountholder with respect to one or more accounts held by the accountholder)



Hinkski discloses a computer-implemented method of augmenting objects associated with personal data ([0041], enterprise document information retrieval)
receiving, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document ([0098], document unique identification content data is a document title, document name, document serial number, document form number, and the like)
wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data ([0111] the user is update 420 to show that an error has been detected in the field for the account number, and the error is highlighted and a suggested correction is shown 421 as an overlay of the document)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include a computer-implemented method of augmenting objects associated 

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

receive, from the client device, an indication of a document marker ([0026], document tokens to be generated automatically upon identifying and extracting text information from a document), wherein the document marker is based on an image of a document ([0049] . The augmented reality user device 400 generates a document token 110 that comprises the text information 106 and the user identifier, [0027] The augmented reality user device uses optical character recognition of text and images to quickly retrieve information for generating document tokens, [0032] The text information 106 may include a source name, a date, a reference number, account number, a balance, a summary, a description, a routing number, tracking number, a barcode number, a gift card number, product information, and/or any other suitable information, or combinations thereof); and 
wherein the document marker is associated with instructions ([0028] The user is able to view information about the document, their personal information, and/or their previous actions or history with the document as a virtual object overlaid onto the documents or any other tangible objects in the real scene) associated with location placement of the augmented reality output relative to the legacy data 
([0041] A status tag may indicate a balance amount), the legacy data including one or more static data values in the document and being associated with the account record ([0041] Virtual overlay data 111 may further comprise account information)
wherein the displayed augmented reality output is displayed in a region relative to the legacy data according to the instructions associated with the document marker ([0055], overlays a virtual object that comprises the one or more payment options linked with the user 112 onto one or more tangible objects in the real scene).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson and the augmented reality display of Hinkski to include receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document; and wherein the document marker is associated with instructions associated with location placement of the augmented reality output relative to the legacy data identify legacy data displayed in the document, the legacy data including one or more static data values in the document and being associated with the account record , wherein the displayed augmented reality output is displayed in a region relative to the legacy data according to the instructions associated with the document marker as described by Lee.

 The motivation for doing so would have been to c overlays virtual objects onto tangible objects in real-time (Lee, [0004]).

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 11.

Regarding claim 14, Wilson discloses wherein obtaining the personal data associated with the document marker is subsequent to authenticating the client device based on the credential ([0052], In addition to passwords, other access control methods can be used. These include, but are not limited to, personal identification numbers (PINs), digital signature files, personal information (e.g., mother's maiden name), and the like. In one example, the security component 380 can require authentication for all access to a statement and/or a component therein, or alternatively the security component can subject an accountholder to authentication challenges at various intervals).

Regarding claim 15, Wilson discloses wherein the augmented reality output includes a live- view display of the document ([0027], the statement generation component 140 can be configured to provide "on demand" generation of an interactive statement 110 or otherwise generate an interactive statement 110 in response to receiving a request from an accountholder).

Regarding claim 16, Wilson is silent to wherein the indication of the document marker includes the image of the document, and the method further comprises identifying the document marker using image recognition

Hinski discloses wherein the indication of the document marker includes the image of the document, and the method further comprises identifying the document marker using image recognition ([0069], may perform optical character recognition (OCR), document classification, recognition of numerical data fields in the document and their values, identification of a logo and/or photograph regions, and the like). 

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the indication of the document marker includes the image of the document, and the method further comprises identifying the document marker using image recognition as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 16.

Regarding claim 17, Wilson is silent to wherein the augmented reality output includes at least one of graphs or charts associated with the current personal data.

Hinski discloses wherein the augmented reality output includes at least one of graphs or charts associated with the current personal data ([0010], the image content data is any form a list of text data, numeric data, graphical data image data, and the like.). 

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the augmented reality output includes at least one of graphs or charts associated with the current personal data as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 17.

Regarding claim 18, Wilson is silent to wherein the document marker includes at least one of a keyword, a barcode, or a graphical symbol.

Hinski discloses wherein the document marker includes at least one of a keyword, a barcode, or a graphical symbol ([0069], may perform optical character recognition (OCR), document classification, recognition of numerical data fields in the document and their values, identification of a logo and/or photograph regions, and the like). 

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the document marker includes at least one of a keyword, a barcode, or a graphical symbol as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 18.

Regarding claim 19, Wilson discloses receiving, from the client device, a user selected subset of the augmented reality output; and transmitting further display data for displaying the user selected subset of the augmented reality output at the client device ([0070], button 650 or a similar control region can be displayed in an entry 630 corresponding to a transaction involving a check or other written instrument. When the button 630 is engaged by the user, the display of the statement can change as illustrated by statement 620, where an image 660 of the written instrument can be provided in the entry 640 for the transaction).

Regarding claim 20, Wilson disclose a non-transitory computer-readable storage medium storing instructions for augmenting objects associated with personal data, the instructions, when executed by a ([0025], generation and use of interactive financial statements), cause the computing device to:
authenticate a client device based on a credential associated with an account record ([0034], authenticate with the secure statement store prior to retrieving the document); 



obtain, from the account record, current personal data associated with the document marker ([0034], retrieve other documents at the secure statement store 170 in addition to or in place of an interactive statement); 
the current personal data includes dynamic data varying over time ([0026], Account information can include account balances, account types, dates on which accounts were opened, transaction histories, and/or other suitable information.)
generate the display data for configuring the client device to display the augmented reality output based on current personal data obtained from the account record ([0027], the statement generation component 140 can be configured to generate an interactive statement 110 at regular intervals in time (e.g., weekly, monthly, quarterly, etc.)).
transmit, to the client device, display data for configuring the client device to display an augmented reality output based on the current personal data and at least one further image of the document ([0031], the scripting component 160 can enable an interactive statement 110 to be used for communication from a financial institution to an accountholder 120 as well as return communication from the accountholder 120 to the financial institution)
wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data ([0043], the transaction history 330 can include records of transactions made by an accountholder with respect to one or more accounts held by the accountholder)


Hinkski discloses receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document([0098], document unique identification content data is a document title, document name, document serial number, document form number, and the like); 
wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data ([0111] the user is update 420 to show that an error has been detected in the field for the account number, and the error is highlighted and a suggested correction is shown 421 as an overlay of the document)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document and wherein the displayed augmented reality output includes output based on the current personal data overlaying the legacy data to obscure the legacy data as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Lee discloses receive, from the client device, an indication of a document marker ([0026], document tokens to be generated automatically upon identifying and extracting text information from a document), wherein the document marker is based on an image of a document ([0049] . The augmented reality user device 400 generates a document token 110 that comprises the text information 106 and the user identifier, [0027] The augmented reality user device uses optical character recognition of text and images to quickly retrieve information for generating document tokens, [0032] The text information 106 may include a source name, a date, a reference number, account number, a balance, a summary, a description, a routing number, tracking number, a barcode number, a gift card number, product information, and/or any other suitable information, or combinations thereof); and 
wherein the document marker is associated with instructions ([0028] The user is able to view information about the document, their personal information, and/or their previous actions or history with the document as a virtual object overlaid onto the documents or any other tangible objects in the real scene) associated with location placement of the augmented reality output relative to the legacy data 
identify legacy data displayed in the document ([0041] A status tag may indicate a balance amount), the legacy data including one or more static data values in the document and being associated with the account record ([0041] Virtual overlay data 111 may further comprise account information)
wherein the displayed augmented reality output is displayed in a region relative to the legacy data according to the instructions associated with the document marker ([0055], overlays a virtual object that comprises the one or more payment options linked with the user 112 onto one or more tangible objects in the real scene).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson and the augmented reality display of Hinkski to include receive, from the client device, an indication of a document marker, wherein the document marker is based on an image of a document; and wherein the document marker is associated with instructions associated with location placement of the augmented reality output relative to the legacy data identify legacy data displayed in the document, the legacy data including one or more static data values in the document and being associated with the account record , wherein the displayed augmented reality output is displayed in a region relative to the legacy data according to the instructions associated with the document marker as described by Lee.

 The motivation for doing so would have been to c overlays virtual objects onto tangible objects in real-time (Lee, [0004]).

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 20.

Regarding claim 21, Wilson discloses wherein the personal data includes banking account data having dynamically changing value over time ([0026], Account information can include account balances, transaction histories), and wherein the current personal data includes a current market value of an account associated with the banking account data  ([0026], Account information can include account balances, account types, dates on which accounts were opened, transaction histories, and/or other suitable information.)

Regarding claim 22, Wilson is silent to wherein the document marker is associated with a location placement of the augmented reality output relative to the legacy data.
Hinkski discloses wherein the document marker is associated with a location placement of the augmented reality output relative to the legacy data ([0111] the error is highlighted and a suggested correction is shown 421 as an overlay of the document).

Wilson, Hinkski and Lee are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the interactive financial statements generation of Wilson to include wherein the document marker is associated with a location placement of the augmented reality output relative to the legacy data as described by Hinkski.

The motivation for doing so would have been to computerized method to generate an augmented document display and display the one or more document support data when the document is viewed by the user (Hinski, [0007]).

Therefore, it would have been obvious to combine Wilson, Hinkski and Lee to obtain the invention as specified in claim 22.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.